 1
 2
 3
 4
 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     _______________________________________
 8                                          )
     UNITED STATES OF AMERICA,              )
 9                                          )                 Case No. C18-1347RSL
                            Plaintiff,      )
10              v.                          )
                                            )                 ORDER DENYING REQUEST TO
11   LOBSANG DARGEY,                        )                 PAY TAXES
                                            )
12              Defendant/Judgment Debtor,  )
                                            )
13              v.                          )
                                            )
14   SPRINT C/O FIDELITY WORKPLACE          )
     SVCS, LLC,                             )
15                                          )
                            Garnishee.      )
16   _______________________________________)
17
            This matter comes before the Court on defendant/judgment debtor’s “Motion to Have the
18
     Government Pay Taxes on Seized/Garnished Property.” Dkt. # 17. Mr. Dargey previously
19
     requested that the government pay federal taxes on the amounts garnished in this action, a
20
     request that was considered and resolved two months ago. Dkt. # 12. The only other property
21
     identified in this motion is a residence that was allegedly seized and sold by the government.
22
     That asset was not in the possession, custody, or control of Sprint, however, and is not the
23
     subject of this garnishment action. If, in fact, Mr. Dargey’s residence were seized and sold, it
24
     was not pursuant to an order in the case. Any relief related to the residence would be available, if
25
     at all, in the action in which the seizure and sale were authorized.
26

     ORDER DENYING REQUEST
     TO PAY TAXES
 1         For all of the foregoing reasons, Mr. Dargey’s motion for payment of taxes on seized
 2   and/or garnished property is DENIED.
 3
 4         Dated this 13th day of November, 2018.
 5
 6
                                             A
                                             Robert S. Lasnik
 7                                           United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER DENYING REQUEST
     TO PAY TAXES                                   -2-
